DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 30, 2021.
Specification
The use of the term Cernox, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolyarov et al., US Pub. 2016/0276056.
Regarding claim 1, Stolyarov teaches a highly sensitive fast response cryogenic temperature sensor comprising (Stolyarov teaches a sensor, such as a gas sensor [See paragraph 0168] using reduced graphene oxide with metal blend [Ni included; see paragraphs 0142 and 0152].  The sensor having a Raman spectrum measuring of 1350 1/cm [D-line in paragraph 0134 of Stolyarov compared to current specification paragraph 0098 of 1348.0751], where the sensor blend film is drawn onto a glass [“in-situ polymerization”; see paragraph 0141].): 
a substrate (see material list in paragraph 0157); and 
a composite film deposited onto said substrate (see above), wherein the composite film is further connected with a plurality of leads (nanowires and/or metal particles attached to the film; see paragraph 0152), characterized in that the composite film comprises a reduced graphene oxide-nickel composite (see paragraphs 0142 and 0152; reduced graphene oxide with nickel blend).
Regarding claim 3, Stolyarov teaches the temperature sensor, wherein the reduced graphene oxide- nickel composite film is screen printed onto said substrate (see paragraphs 0107, and 0129).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov.
Stolyarov teaches the temperature sensor (including the substrate materials; see paragraph 0157).  Stolyarov further teaches aluminum oxide as a filler material (paragraph 0061).  Stolyarov, however, does not list Al2O3 as one of the substrate material.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used aluminum oxide substrate, since having similar materials for the substrate and the sensor composite increases bonding strength and matches the thermal coefficient for the sensor device.
Regarding claims 4 and 5, Stolyarov teaches the composite film, wherein the plurality of leads (listed in paragraph 0152), however, does not list Indium or silver resin as one of the lead materials.
Stolyarov does teach that Indium, silver and/or epoxy resin may be mixed with the graphene blend for stabilization (see paragraphs 0128 and 0150-0151).

Regarding claim 6, Stolyraov teaches the composite film except for the connection between said composite film and said plurality of leads being further strengthened using a thermal epoxy resin.
Stolyarov, however, teaches using resin to increase conductivity and to promote adhesion between the composite film and the substrate (paragraphs 0161-0162).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used resin on the leads, substrate and/or the composite film, since doing so increase conductivity and to promote adhesion to the sensor device.  
Regarding claim 7, Stolyarov teaches the temperature sensor, including forming a 3D shape from the composite film (see paragraph 0129), where the composite film may be formed to meet the needed structure (patterns or shapes; paragraphs 0158 and 165-167).  
Stolyarov, however, does not list a range of thickness, width or length of the reduced graphene oxide- nickel composite film.
It would have been obvious to one skill in the art before the effective filing date of the current invention to have formed a composite film having the claimed ranges, since Stolyarov teaches that any structure(s), patterning, and/or shape(s) may be formed from his composite material.  
Regarding claim 9, Stolyarov teaches the temperature sensor, wherein the RGO-Ni composite as the temperature sensing element exhibits resistive switching ability at temperatures 
Regarding claim 10, Stolyarov teaches the temperature sensor, wherein the temperature sensor exhibits Temperature Coefficient of Resistance (TCR) ranging from 17.48x10°/K to - 148.10x10°/K (Stolyarov teaches a sensor [See paragraph 0168] using reduced graphene oxide with metal blend [Ni included; see paragraphs 0142 and 0152].  The sensor having a Raman spectrum measuring of 1350 1/cm [D-line in paragraph 0134 of Stolyarov compared to current specification paragraph 0098 of 1348.0751], where the sensor blend film is drawn onto a glass [“in-situ polymerization”; see paragraph 0141].).  Thus, meeting the TCR ranges as claimed.  
Regarding claim 11, Stolyarov teaches the temperature sensor, wherein the temperature sensor exhibits Temperature Coefficient of Resistance (TCR) of -147.37x10°/K for a temperature below 10K (Stolyarov teaches a sensor [See paragraph 0168] using reduced graphene oxide with metal blend [Ni included; see paragraphs 0142 and 0152].  The sensor having a Raman spectrum measuring of 1350 1/cm [D-line in paragraph 0134 of Stolyarov compared to current specification paragraph 0098 of 1348.0751], where the sensor blend film is drawn onto a glass [“in-situ polymerization”; see paragraph 0141].).  Thus, meeting the TCR and 10K as claimed.
Regarding claims 12-14, Stolyarov teaches the temperature sensor having the temperature sensor works at a temperature ranging from 400K to 2K; the temperature sensor exhibits response time of around 80 msec at a cryogenic temperature; and the temperature sensor exhibits low current consumption and eliminates self-heating at low temperatures.  That is, Stolyarov .  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov in view of Deng et al., WO 2018/038795.
Stolyarov teaches the temperature sensor except for the temperature sensor including a coating with any or a combination of a moisture-proofing material and a dielectric material, wherein further the moisture-proofing material and the dielectric material comprise parylene C.
	Deng teaches a sensor device (transducer; abstract) having a coating layer (Parylene-C; page 15, lines 23-33) for the purpose of providing waterproofing his sensor.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Deng with Stolyarov, since Parylene-C protects sensor devices from moisture (waterproofing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Telinde, Yonamoto et al., Thomsen, III, Lolla et al., Star et al., Chen et al., and Egerton et al., teach temperature sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYUNG S LEE/
Primary Examiner, Art Unit 2833